Citation Nr: 1341529	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

 Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his service-connected PTSD is more severe than indicated by his current 30 percent disability rating.

In September 2008, the Veteran underwent a VA examination to determine the severity of his PTSD.  Since that time, additional VA treatment records suggesting a possible worsening of PTSD symptomatology has been received.  For example, an October 2008 VA medical record documents that a VA medical provider increased the Veteran's medication.  Also, in a July 2010 statement, attached to the VA Form 9, the Veteran reported that his symptoms were more severe than indicated by his last VA examination.  Specifically, at such time, he indicated that he was a danger to himself and had difficulty in his work and personal relationships.  As such, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, a June 2008 letter from the Pensacola Vet Center documents that the Veteran receives regular counseling for PTSD from that facility.  Those records have not been associated with the claims file.  Therefore, the agency of original jurisdiction (AOJ) should obtain and associate those records with the claims file.

The AOJ should also obtain all outstanding VA treatment records regarding PTSD treatment.  The Board notes that the Veteran receives VA treatment through the Biloxi VA Healthcare System and that the most recent treatment records associated with the claims file are from November 2008.  Those records also indicate that the Veteran receives continuing treatment from VA.  Therefore, on remand, all of the Veteran's VA treatment records pertaining to PTSD dated from November 2008 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain VA treatment records from the Biloxi VA Healthcare System dated from November 2008 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain treatment records from the Pensacola Vet Center.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.   After obtaining all outstanding records, the AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  

The examiner should also specifically address the impact such disability has on the Veteran's employability.

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report.

4.  After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

